                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CAROL BARFIELD MONTOYA,                              )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-94-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner of Social Security
pay to Plaintiffs counsel, the sum of $4,568.50 from Plaintiff’s back benefits and upon the
payment of such sum this case is dismissed with prejudice.

This Judgment Filed and Entered on November 16, 2018, and Copies To:
Derrick Kyle Arrowood                        (via CM/ECF electronic notification)
Leo R. Montenegro                            (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
November 16, 2018                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
